DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 5, 2019 and May 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 7, “satisfy the condition” should be “satisfies the condition”.
In paragraph 8, “information, output” should be “information output”.
In paragraph 32, “result the iterative” should be “result of the iterative”.
In paragraphs 34-35, 75, and 89 (two instances), “encode[s] … to a dimension” should be “encode … as a dimension”.
In paragraphs 57, 65, 74, 87, “computer that perform” should be “computers that perform”.
In paragraph 58, “grated recurrent units” should be “gated recurrent units”; “In an example … for example” is redundant.
In paragraph 75, “(Input x)is” should be “(Input x) is”.
In paragraph 81, “between the three layers” should be “among the three layers”.
In paragraphs 86, 88, and 131, “such as, for example” is redundant.
In paragraph 94, “(1-1)th”, “(1-2)th”, and “(1-3)th” should be “(1-1)st”, “(1-2)nd”, and “(1-3)rd”, respectively.
In paragraph 109, “ground truth” should be “the ground truth”.
In paragraphs 125 and 127, “details … is provided” should be “details … are provided”.
In paragraph 130, “sensor … is camera” should be “sensor … is a camera”; “In an[other] example … for example” (two instances) is redundant.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “determining that the state information satisfy” should be “determining that the state information satisfies”.  Appropriate correction is required.
Claims 25-34 are objected to because of the following informalities: the claim is directed to a “neural network”.  While Examiner is not applying a rejection under 35 USC § 101 on the ground that the claims are directed to software per se because claim 25 recites a processor, the fact that the claims are directed not to the processor but to a neural network, which is software, creates confusion as to the statutory category to which the invention is directed.  Examiner recommends changing the language “A neural network comprising: a first network …; a second network …; and a processor configured to iteratively apply” to “a device comprising a processor that executes computer-readable instructions that cause the processor to: implement a first network …; implement a second network …; and iteratively apply”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 13-15, 24-25, 27-28, 30-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., “Sequence-to-Sequence Prediction of Vehicle Trajectory via LSTM Encoder-Decoder Architecture,” in 2018 IEEE Intelligent Vehicles Symp. 1672-78 (2018) (“Park”).
Regarding claim 1, Park discloses “[a]n operation method of a neural network comprising a first network and a second network, the method comprising: 
acquiring state information output from the first network based on input information (LSTM encoder-decoder architecture employs two LSTM networks called an encoder [first network] and decoder [second network]; the encoder processes the input sequence u1, …, uT [input information] of length T and produces [outputs] a summary of the past input sequence through a cell state vector ct [state information] – Park, first paragraph of sec. II(B); see also Fig. 2); 
determining whether the state information satisfies a condition using the second network (after T times of recursive updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., the decoder determines whether T recursive updates of the LSTM vectors have been processed by the encoder [T updates have been performed = condition] by only using the final cell state vector cT of the encoder as the decoder’s initial cell state] – Park, first paragraph of sec. II(B); see also Fig. 2); 
iteratively applying the state information to the first network in response to determining that the state information does not satisfy the condition (after T times of recursive [iterative] updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., in response to determining that recursive updates of the LSTM vectors have not occurred T times, the encoder applies the sequence of cell memory states ct to the update the cell memory state vector and state output vector] – Park, first paragraph of sec. II(B) and equations (1)-(5); see also Fig. 2); and 
outputting the state information in response to determining that the state information satisf[ies] the condition (upon receiving the initial cell state cT for the sequence generation [i.e., upon determining that T iterations of state updates have occurred in the LSTMs of the encoder], the decoding is initiated with a dummy input and the decoder recursively generates [outputs] the output sequence of length T’ – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output sequence is generated on the basis of state vector c’T)).”

Claim 25 is a neural network claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim, with the exception that claim 25 further recites that the iterative application of the state information to the first network is performed with a processor.  Park discloses such a processor (LSTM consists of the cell memory that stores the summary of the past input sequence and the gating mechanism by which the information flow among the input, output, and cell memory are controlled [suggesting the existence of a processor to perform information flow control] – Park, sec. II(A), first paragraph).

Park sec. II(B), first paragraph and Fig. 2 disclose that the encoder processes the input sequence u1, …, uT of length T and produces the summary of past input state sequence through the cell state vector ct; after T times [number of iterations] of recursive updates, the encoder summarizes the whole input sequence into the final cell state vector cT, which is passed to the decoder for use as an initial cell state [i.e., if the number of times the state information is applied to the decoder is equal to T, the final cell state vector is passed to the decoder, but if the number is less than T, the encoder continues to apply recursive updates]).”  

Claim 27 is a neural network claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Park discloses that “the input information corresponds to an input vector, and the state information corresponds to an output vector (Park sec. II(A)-(B) and Fig. 2 disclose that the input information is given as an input vector ut and the state vector c’t produced by the decoder creates an output sequence s1, …, sT’ [output vector corresponding to the state information]).”  

Regarding claim 5, Park discloses that “the first network is configured to iteratively process the input information to provide an application service (LSTM encoder [first network] takes trajectory samples for surrounding vehicles as well as state information on an ego vehicle and produces a fixed length vector that captures the temporal structure of the past trajectory – Park, penultimate paragraph before sec. II [application service = determining the temporal structure of the past trajectory of the car]; compare specification paragraph 87 (stating that application services may include biometric recognition, voice recognition, and user authentication); see also Park, Fig. 2 (showing that the encoder iteratively processes input information u1, …, uT in T separate timesteps)), and 
the second network is configured to evaluate the state information corresponding to a result of the iterative processing of the first network (encoder summarizes an input sequence into a final cell state vector [state information, which corresponds to the iterative processing of the network over T timesteps], which gets passed to the decoder as an initial cell state; the decoder recursively generates the output sequence – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output is evaluated based on an evaluation of the initial cell state c’0 received from the encoder and the cell state at subsequent timesteps)).”  

Claim 28 is a neural network claim corresponding to method claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 7, Park discloses “encoding the input information [as] a dimension of the state information1 (LSTM encoder-decoder architecture employs an encoder that processes an input sequence of length T and produces the summary of the past input sequence through a cell state vector – Park, sec. II(B), first paragraph; state vector ct is a function of, inter alia, input vector ut – id. at sec. II(A), equations (1)-(5) and accompanying explanation of variables [i.e., the state vector is encoded based on each dimension of the input vector]); and 
applying the encoded input information to the first network (encoder processes the input sequence of length T and produces a summary of past input sequence through a cell state vector ct [i.e., the state vector, or the encoded input vector, is applied to the network] – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that each state vector is applied to the LSTM encoder at the next timestep)).”  

Claim 30 is a neural network claim corresponding to method claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Park discloses that “the iteratively applying comprises: 
encoding the state information to a dimension of the input information (Park sec. II(A), equations (1)-(5) and accompanying explanation of variables indicates that the state output vector ht is a function of the state vector ct [i.e., the state output vector is encoded based on the dimensions of the state output information]; Fig. 2 shows that, for instance, the output h1 is input to the LSTM for processing of the next input entry in the sequence u2 [so the state output information can be regarded as part of the input information for subsequent entries of the sequence]); and 
applying the encoded state information to the first network (Park Fig. 2 shows that state output information h1 [encoded state information] is applied to the LSTM of the encoder [first network] for processing of input u2, etc.).”  

Claim 31 is a neural network claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, Park discloses that “the input information comprises any one or any combination of single data and sequential data (Park sec. II(B), first paragraph discloses that the encoder processes the input sequence u1, .., uT [so the input information comprises sequential data]).”  

Claim 32 is a neural network claim corresponding to method claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Park discloses that “the first network comprises at least one of a fully-connected layer, a simple recurrent neural network, a long-short term memory (LSTM), or gated recurrent units (GRUs) (Park Fig. 2 shows that the encoder [first network] is an LSTM network).”  

Regarding claim 14, Park discloses “[a] non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to implement the method of claim 1 (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a physical memory, or a non-transitory computer readable medium, to perform the method] – Park, sec. II(A), first paragraph).”  

Regarding claim 15, Park discloses “[a] method of training a neural network comprising a first network and a third network, the method comprising: 
generating state information for each iteration by applying input information corresponding to training data to the first network for a number of iterations (encoder of an LSTM encoder-decoder processes an input sequence u1, …, uT of length T and produces a summary of the past input sequence through a cell state vector ct – Park, first paragraph of sec. II(B); parameters of the encoder-decoder are trained in an end-to-end fashion, and the training data set is generated by cropping all trajectory samples of a certain length from a trajectory record for each surrounding vehicle – id. at sec. III(C), first paragraph [so the input data may correspond to training data]; see also Fig. 2 (showing that for each input uj a corresponding state cj is generated in iterative fashion as the LSTM processes the inputs from u1 to uT), first paragraph of sec. III(C) (disclosing that the training data set is generated by cropping all trajectory samples from a trajectory record for surrounding vehicles [so the number of iterations is equal to the size of the training data set])); 
2 (the encoder passes cT to the decoder [third network] so the decoder uses it as an initial cell state for sequence generation, and the decoder recursively generates the output sequence s1, …, sT’ of length T’ [output sequence = result; note that if T’ ≥ T, a result will be output for each input] – Park, sec. II(B), first paragraph; the LSTM based decoder generates a future trajectory sequence [i.e., a prediction] – id. at abstract; see also Fig. 2 (showing that the production of the output sequence by the decoder is iterative); sec. III(C), first paragraph (disclosing that J is the total number of training samples, i.e., the total number of iterations is J)); and 
training the first network based on a first loss between the result predicted for the each iteration and ground truth corresponding to the input information (parameters of the LSTM encoder-decoder [including the encoder] are trained in an end to end fashion; the loss function to be minimized is a negative log likelihood function of a grid label represented as a one-hot encoding [label = ground truth] and the output of the softmax layer in the LSTM decoder for each example [output = predicted result] – Park, sec. III(C), first paragraph).”  

Regarding claim 24, Park discloses [a] non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to implement the method of claim 15 (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a physical memory, or a non-transitory computer readable medium, to perform the method] – Park, sec. II(A), first paragraph).”

3, Park discloses “a decoder configured to decode the state information to the sequential data, in response to the input information being the sequential data, wherein the processor is further configured to output the decoded state information (Park sec. II(B), first paragraph discloses that the decoder recursively generates the output sequence s1, …, sT’ using the initial cell state cT for the sequence generation; see also Fig. 2 (showing that the output sequence s1, …, sT’ [decoded state information] is generated on the basis of the state vector c’0, …, c’T’-1), penultimate paragraph before sec. II (disclosing that the LSTM encoder-decoder has excellent performance for sequence to sequence tasks [so that the decoding is in response to the input data being sequential in nature])).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 26, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Piekniewski et al. (US 20130297541) (“Piekniewski”).
Regarding claim 2, Park appears not to disclose explicitly the further limitations of the claim.  However, Piekniewski discloses that “the determining comprises comparing a threshold and an evaluation result corresponding to the state information, output from the second network (in a context-aided neuronal response technique, a feed-forward stimulus input associated with a context is received at a spiking neuron of a neural network [second network] and, based on the feed-forward input, the neuronal state may be updated; for instance, the neuron may be characterized by a current neuronal state [evaluation result corresponding to state information] and a threshold state; when the feed-forward input is sufficient to move the current neuronal state into a firing state, a neuronal response may be generated by the neuron – Piekniewski, paragraph 123).”  
Piekniewski and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to compare state information output from the network to a threshold, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only updated when the state evaluation crosses the threshold, thereby ensuring that learning only occurs when there is an event from which to learn.  See Piekniewski, paragraph 123.



Regarding claim 35, Park discloses “[a]n electronic device, comprising: 
a sensor configured to receive … input information (camera, lidar, and radar sensors may be used to collect data on the current state of the relative coordinate and velocity of surrounding vehicles; the set of observations [input information] used for prediction of the trajectory of the surrounding vehicle at a time step is then calculated – Park, sec. III(A), first paragraph); 
a memory configured to store the input information, a first network, a second network, a third network, and instructions (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a physical memory] – Park, sec. II(A), first paragraph); and 
a processor (LSTM consists of the cell memory that stores the summary of the past input sequence and the gating mechanism by which the information flow among the input, output, and cell memory are controlled [suggesting the existence of a processor to perform information flow control] – Park, sec. II(A), first paragraph) configured to execute the instructions to 
implement the first network configured to generate state information based on the input information (LSTM encoder-decoder architecture employs two LSTM networks called an encoder [first network] and decoder [second network]; the encoder processes the input sequence u1, …, uT [input information] of length T and produces [outputs] a summary of the past input sequence through a cell state vector ct [state information] – Park, first paragraph of sec. II(B); see also Fig. 2), 38012052.1692 
implement [a] … network configured to determine whether the state information satisfies a condition (after T times of recursive updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., the decoder determines whether T recursive updates of the LSTM vectors have been processed by the encoder [T updates have been performed = condition] by only using the final cell state vector cT of the encoder as the decoder’s initial cell state] – Park, first paragraph of sec. II(B); see also Fig. 2), 
implement the third network configured to decode the state information to provide an application service (Park sec. II(B), first paragraph discloses that the decoder uses the final cell state vector of the encoder as an initial cell state for sequence generation and recursively generates an output sequence; abstract discloses that the decoder is used to generate a predicted future trajectory sequence of surrounding vehicles [trajectory prediction = application service]), 
iteratively apply the state information to the first network, in response to the state information not satisfying the condition (after T times of recursive [iterative] updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., in response to determining that recursive updates of the LSTM vectors have not occurred T times, the encoder applies the sequence of cell memory states ct to the update the cell memory state vector and state output vector] – Park, first paragraph of sec. II(B) and equations (1)-(5); see also Fig. 2), and 
output the decoded state information, in response to the state information satisfying the condition (upon receiving the initial cell state cT for the sequence generation [i.e., upon determining that T iterations of state updates have occurred in the LSTMs of the encoder], the decoding is initiated with a dummy input and the decoder recursively generates [outputs] the output sequence of length T’ – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output sequence is generated on the basis of state vector c’T)).”
in a context-aided neuronal response technique, a feed-forward stimulus input associated with a context is received at a spiking neuron of a neural network and, based on the feed-forward input, the neuronal state may be updated; for instance, the neuron may be characterized by a current neuronal state and a threshold state; when the feed-forward input is sufficient to move the current neuronal state into a firing state, a neuronal response may be generated by the neuron [condition = neuronal state exceeds a threshold] – Piekniewski, paragraph 123)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to determine whether the state information satisfies a condition, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only updated when the state satisfies the condition, thereby ensuring that learning only occurs when there is an event from which to learn.  See Piekniewski, paragraph 123.

Regarding claim 36, Park, as modified by Piekniewski, discloses that “the processor is further configured to compare a threshold to a result of evaluation of the state information by the second network (in a context-aided neuronal response technique, a feed-forward stimulus input associated with a context is received at a spiking neuron of a neural network [second network] and, based on the feed-forward input, the neuronal state may be updated; for instance, the neuron may be characterized by a current neuronal state [result of evaluation of state information] and a threshold state; when the feed-forward input is sufficient to move the current neuronal state into a firing state, a neuronal response may be generated by the neuron – Piekniewski, paragraph 123).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to compare the state information to a threshold, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only See Piekniewski, paragraph 123.

Regarding claim 37, Park, as modified by Piekniewski, discloses that “the processor is further configured to compare a number of iterations to a number of times the state information is iteratively applied to the first network (Park sec. II(B), first paragraph and Fig. 2 disclose that the encoder processes the input sequence u1, …, uT of length T and produces the summary of past input state sequence through the cell state vector ct; after T times [number of iterations] of recursive updates, the encoder summarizes the whole input sequence into the final cell state vector cT, which is passed to the decoder for use as an initial cell state [i.e., if the number of times the state information is applied to the decoder is equal to T, the final cell state vector is passed to the decoder, but if the number is less than T, the encoder continues to apply recursive updates]).”

Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Srinivasa et al. (US 20100179935) (“Srinivasa”).
Regarding claim 6, Park appears not to disclose explicitly the further limitations of the claim.  However, Srinivasa discloses “decoding the state information using a third network, to provide an application service (in a system for determining events in a system or process such as predicting fault errors [application service], signals from a dynamical neural network are provided to a readout network [third network] that decodes states and predicts the future events – Srinivasa, paragraph 7).”  
Srinivasa and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to add another neural network to decode states and provide an application service, as disclosed by Srinivasa, and an ordinary artisan could reasonably expect to have done so successfully.  See Srinivasa, paragraphs 6-7.

Claim 29 is a neural network claim corresponding to method claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 10-11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gangadharaiah et al. (US 10963819) (“Gangadharaiah”).
Regarding claim 10, Park appears not to disclose explicitly the further limitations of the claim.  However, Gangadharaiah discloses “encoding sequential data to an embedding vector of an input dimension of the first network in response to the input information being the sequential data (in a sequence-to-sequence model that includes encoders and decoders, the encoder includes LSTM layers and embedding layers that transforms words into their corresponding vector formats or “embeddings” – Gangadharaiah, col. 8, l. 57-col. 9, l. 5); and 
applying the embedding vector to the first network (in a sequence-to-sequence model that includes encoders and decoders, the encoder includes LSTM layers and embedding layers that transforms words into their corresponding vector formats or “embeddings” [i.e., the embedding is applied to the LSTM layers of the encoder] – Gangadharaiah, col. 8, l. 57-col. 9, l. 5).”  
Gangadharaiah and the instant application both relate to seq1uence-to-sequence processing using neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to encode sequential data as an embedding vector and apply the embedding vector to the first network, as disclosed by Gangadharaiah, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the raw input data are converted into a form that can be understood by the network.  See Gangadhariah, col. 8, l. 57-col. 9, l. 5 (embedding layer transforms words into their corresponding vector formats).



Regarding claim 11, Park, as modified by Gangadharaiah, discloses that “the outputting comprises decoding the state information to the sequential data and outputting the decoded state information (Park sec. II(B), first paragraph discloses that the decoder recursively generates the output sequence s1, …, sT’ using the initial cell state cT for the sequence generation; see also Fig. 2 (showing that the output sequence s1, …, sT’ [decoded state information] is generated on the basis of the state vector c’0, …, c’T’-1)).”  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang et al. (US 20180060687) (“Wang”).
Regarding claim 12, Park appears not to disclose explicitly the further limitations of the claim.  However, Wang discloses that “the first network comprises a neural network for voice recognition or a neural network for image recognition (image recognition system decodes an encoded first feature group, and the first feature group is provided to a recognizing engine for recognizing the testing image; the recognizing engine could employ a deep convolutional neural network algorithm – Wang, paragraph 45).”  
Wang and the instant application both relate to neural networks for image recognition and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to employ the network for image recognition, as disclosed by Wang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the images can be recognized automatically and without human intervention, thereby saving user time.  See Wang, paragraph 45.

s 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Xiong et al. (US 20180129938) (“Xiong”).
Regarding claim 16, Park appears not to disclose explicitly the further limitations of the claim.  However, Xiong discloses “training a second network configured to evaluate the state information based on an evaluation score of the result predicted for the each iteration (neural network system for question answering includes a decoder neural network [second network] that generates document-wise hidden states and uses a decoder LSTM that takes into account, during second and subsequent iterations, results from an immediately prior iteration for document-wise hidden states, then scores potential start positions and potential end positions and selects [evaluates] among the scores produced to produce estimated start and end positions [i.e., the system takes into account the states from an immediately prior iteration to produce the scores and evaluate the resulting start and end position candidates] – Xiong, claims 2 and 8).”  
Xiong and the instant application both relate to encoder-decoder networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to evaluate the state information based on an evaluation score, as disclosed by Xiong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a quantitative, objective metric by which to evaluate the state information, thereby ensuring that the state information is useful.  See Xiong, claims 2 and 8.

Regarding claim 17, Park, as modified by Xiong, discloses that “the training of the second network comprises determining the evaluation score by evaluating the result predicted for the each iteration and a result predicted for the each iteration based on the ground truth (start and end conditional distributions produced by the decoder neural network include a predicted span [result predicted for each iteration] and a ground truth answer span [result predicted for each iteration based on the ground truth]; for instance, the model initially guesses an incorrect start point and a correct end point, but in subsequent iterations, the network adjusts the start point, arriving at the correct start point in iteration 3 – Xiong, paragraphs 68-69; see also Fig. 15 [disclosing an iterative process that attempts to guess the correct ground truth answer “Danny Trevathan” to the question “Who recovered Tolbert’s fumble?”], claim 8 [disclosing that the start and end positions are scored]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to determine an evaluation score by comparing a predicted result to ground truth, as disclosed by Xiong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a quantitative, objective metric by which to evaluate the state information, thereby ensuring that the state information is useful.  See Xiong, claims 2 and 8.

Regarding claim 19, Park, as modified by Xiong, discloses that “the training of the first network comprises training the third network based on the first loss (the parameters of the LSTM encoder-decoder are trained in an end to end fashion using a loss function of a grid label represented in a one hot encoding and a an output of a softmax layer of the LSTM decoder [so that the training of both the decoder and the encoder is based on the loss] – Park, sec. III(C)).” 

Regarding claim 20, Park, as modified by Xiong, discloses “encoding the input information [as] a dimension of the state information (LSTM encoder-decoder architecture employs an encoder that processes an input sequence of length T and produces the summary of the past input sequence through a cell state vector – Park, sec. II(B), first paragraph; state vector ct is a function of, inter alia, input vector ut – id. at sec. II(A), equations (1)-(5) and accompanying explanation of variables [i.e., the state vector is encoded based on each dimension of the input vector]); and 
applying the encoded input information to the first network (encoder processes the input sequence of length T and produces a summary of past input sequence through a cell state vector ct [i.e., the state vector, or the encoded input vector, is applied to the network] – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that each state vector is applied to the LSTM encoder at the next entry of the sequence)).”  

Regarding claim 21, Park, as modified by Xiong, discloses that “the generating comprises: 
encoding the state information to a dimension of the input information (Park sec. II(A), equations (1)-(5) and accompanying explanation of variables indicates that the state output vector ht is a function of the state vector ct [i.e., the state output vector is encoded based on the dimensions of the state output information]; Fig. 2 shows that, for instance, the output h1 is input to the LSTM for processing of the next input entry in the sequence u2 [so the state output information can be regarded as part of the input information for subsequent entries of the sequence]); and 
applying the encoded state information to the first network (Park Fig. 2 shows that state output information h1 [encoded state information] is applied to the LSTM of the encoder [first network] for processing of input u2, etc.).”  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Xiong and further in view of Zhu et al., “HiDDeN: Hiding Data with Deep Networks,” in Proc. Eur. Conf. Computer Vision 657-72 (2018) (“Zhu”).
Regarding claim 18, neither Park nor Xiong appears to disclose explicitly the further limitations of the claim.  However, Zhu discloses that “the training of the second network 35012052.1692comprises applying noise to a portion of the state information for the each iteration (in a trainable framework for data hiding in deep networks, an encoder network receives a cover image and a message and outputs an encoded image and a decoder network receives the encoded image and attempts to reconstruct the message; the distortion of images between sender and recipient is modeled by inserting noise layers between the encoder and the decoder, which apply different image transformations and force the model to learn encodings that can survive noisy transmission [i.e., the training of the encoder may involve applying noise to the output of the encoder [portion of state information for each training iteration]] – Zhu, p. 2, second paragraph).”  
See Zhu, p. 2, second paragraph.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Benke et al. (US 20190385092) (“Benke”).
Regarding claim 22, Park, as modified by Benke, discloses that “the number of iterations is based on a level of recognition corresponding to an application service provided by the neural network (in a method for distributed training in a parameter dataset, the number of iterations required for convergence of the training process may be dependent on the use case and the use of the learning algorithm [i.e., the number of iterations is based on the level of recognition required by the use case] – Benke, paragraph 35; compare specification paragraph 88 (disclosing that the number of iterations may be different for each application service, such that the number of iterations is lower for an unlock than for a biometric recognition)).”  
Benke and the instant application both relate to training of machine learning models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to base the number of iterations on the application, as disclosed by Benke, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that processor resources are not wasted by proportioning the number of iterations to the complexity of the use case.  See Benke, paragraph 35.

in a method for distributed training in a parameter dataset, the number of iterations required for convergence of the training process may be dependent on the use case and the use of the learning algorithm [i.e., the number of iterations is higher if the use case requires a higher level of recognition and lower if it requires a lower level of recognition] – Benke, paragraph 35; compare specification paragraph 88 (disclosing that the number of iterations may be different for each application service, such that the number of iterations is lower for an unlock than for a biometric recognition)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to increase the number of iterations for more complex use cases and vice versa, as disclosed by Benke, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that processor resources are not wasted by proportioning the number of iterations to the complexity of the use case.  See Benke, paragraph 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/R.C.V./             Examiner, Art Unit 2125       

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While this language is not the model of clarity, Examiner interprets it to mean roughly “the state information is encoded as a function of the input information” and the similar language of claim 8 to mean “the input information is encoded as a function of the state information”.  Compare specification paragraphs 70, 74.
        2 Since a “second network” is not recited in claim 15, Examiner interprets claim 15 as only requiring two networks notwithstanding the use of the term “third”.
        3 Examiner notes that claim 34 is dependent on claim 32, which is equivalent to claim 9, whereas claim 11, which recites substantially similar limitations as claim 34, is dependent on claim 10, which is equivalent to claim 33.  While Examiner does not see an antecedent basis issue, Applicant may have intended for claim 34 to be dependent on claim 33 rather than claim 32.